Exhibit 32 CERTIFICATION PURSUANT TO SECTION SARBANES-OXLEY ACT OF 2002 Pursuant to 18 U.S.C. § 1350, we the undersigned Chief Executive Officer and Chief Financial Officer, respectively of Communications Systems, Inc. (the Company) hereby certify: (1) That the accompanying Annual Report of the Company on Form 10-K for the period ended December 31, 2009 (the Report) fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ Jeffrey K. Berg Date: November 11, 2010 Jeffrey K. Berg President and Chief Executive Officer /s/ David T. McGraw Date: November 11, 2010 David T. McGraw Vice President and Chief Financial Officer 7
